Citation Nr: 1012771	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a 
cerebral-vascular accident (CVA), also claimed as secondary 
to service-connected hypopituitarism. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1958 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) 
following an October 2009 Order granting a Joint Motion for 
Remand (JMR) from the United States Court of Appeals for 
Veterans Claims (CAVC) regarding a Board decision rendered 
in September 2008.  This matter was originally on appeal 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska. 

The issues of entitlement to service connection for 
osteoporosis, nervousness, muscle weakness or wasting and 
cold intolerance, claimed as secondary to service-connected 
hypopituitarism have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims he suffered a stroke in the military, 
which later caused a subsequent stroke in September 2005 and 
resulted in residual disability.  Specifically, the Veteran 
claims he lost consciousness in March 1959 after strenuous 
activity and was in a coma for four days.  At that time, the 
doctor told him he likely suffered from some heart 
condition, but the Veteran believes it was more likely a 
stroke.

The Board denied the Veteran's claim of entitlement to 
residuals of a CVA (stroke) in September 2008 finding the 
medical evidence did not support the Veteran suffered from 
any residuals of a stroke.  Within the decision, the Board 
further found the medical evidence did not support that the 
Veteran had a stroke in the military or that his 2005 stroke 
was related to any incident of his military service.  

Regrettably, the Veteran's service treatment records could 
not be obtained.  Where "service medical records are 
presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened." O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).   Further, there is 
no adverse presumption of service connection as a result of 
the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate 
or collateral sources.  Id.  

In support of his claim, the Veteran indicates a VA doctor 
told him following his 2005 stroke, that his CT scan 
revealed evidence of an old stroke likely 45 to 50 years 
old, which would date back to his military service.  

The VA outpatient treatment records confirm the Veteran 
suffered a stroke in September 2005.  Prior to that time, VA 
outpatient treatment records reveal an MRI dated in November 
2002 and a CT scan dated in October 2005 indicating evidence 
of an "old left frontal lacunar infarct."  Neither report, 
however, specifically indicates a time frame of the prior 
lacunar infarct.  

The Board finds significant that the Veteran has a lengthy 
medical history of endocrine problems, to include 
hypopituitarism and hypothyroidism.  The claims folder 
includes treatment records in connection with these 
disabilities dating back to September 1985.  At that time, 
the Veteran reported a history of being hospitalized in 1977 
in Kearney, Nebraska for one "black out spell."  The 
Veteran, within an April 2001 statement also notes treatment 
at Good Samaritan Hospital in Kearney, Nebraska.  The RO 
should make efforts to obtain these records, to the extent 
they exist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Court, in granting the JMR, remanded this claim back to 
the Board, in part, because the Veteran was never afforded a 
VA examination.  Specifically, the Veteran claims the MRI 
and CT scan dated in 2002 and 2005 respectively indicate 
evidence of an "old stroke."  The Veteran further claims his 
2005 VA doctor specifically told him the evidence showed the 
Veteran's stroke was likely 45 to 50 years ago.  The 
objective report, however, does not indicate any kind of 
time line.  The Veteran's representative further takes issue 
with the fact that a new MRI should be ordered because the 
2005 CT scan indicated an MRI may be of further benefit for 
confirmation.  

The Veteran's representative in a February 2010 statement, 
and for the first time, also indicated that the Veteran's 
September 2005 stroke may have been caused or aggravated by 
his service-connected endocrine disabilities.  

In short, the Veteran claims he suffered a black out spell 
in 1959, resulting in a 4 day coma, which is not objectively 
confirmed in the record.  The medical evidence on file does 
indicate the Veteran suffered a "black out spell" in 1977, 
nearly two decades after service, but the details of the 
hospitalization are not of record.  The medical evidence 
also includes a 2002 MRI and a 2005 CT scan report both 
indicating evidence of an "old left frontal lacunar 
infarct".  In September 2005, the Veteran suffered a stroke.  
It is unclear from the medical evidence if the Veteran 
currently suffers from any stroke residuals related to a 
disease or injury in service.  The Veteran now further 
alleges his September 2005 stroke may have been secondary to 
manifestations of his hypopituitarism.  

For all these reasons, the Board concludes a VA examination 
is needed.  See McLendon, 20 Vet. App. 79; see also 38 
U.S.C. § 5103A(d) (2002); Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current 
disability, including those unknown to the veteran); 38 
C.F.R. § 3.310(a)(2)(b) (stating that service connection on 
a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability). 

With regard to the secondary aspect of the Veteran's claim, 
the Board notes this is a new theory of entitlement to 
service connection and, therefore, no letter has ever been 
sent to the Veteran notifying him of the evidence necessary 
to substantiate a claim seeking entitlement to service 
connection claimed as secondary to a service-connected 
disability.  Corrective action is required.

The RO should also take this opportunity to obtain relevant 
VA outpatient treatment records from March 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.  
In particular, the RO should send the 
Veteran and his representative a letter 
advising them specifically of the laws and 
regulations pertaining to secondary 
service connection claims for the issue of 
entitlement to service connection for 
residuals of a stroke, also claimed as 
secondary to service-connected 
hypopituitarism.  The Veteran and his 
representative should be given the 
opportunity to respond.

2.  Obtain the Veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Omaha, 
Nebraska from March 2006 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his 1977 hospitalization and 
treatment records from the Good Samaritan 
Hospital in Kearney, Nebraska or any other 
private doctor for treatment of his "black 
out spells," prior CVAs or stroke 
residuals that have not already been 
obtained.  These medical records should 
then be requested, and the RO should 
specify that actual treatment and 
hospitalization records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for the 
claimed condition of residuals of a CVA to 
determine the extent and likely etiology 
of any neurological condition(s) found.  
The examiner(s) should perform any and all 
diagnostic tests found reasonably 
necessary, to include an MRI.  The 
examiner(s) is asked to specifically 
render an opinion as to the following:

*	Whether the Veteran currently has any 
residuals of a stroke;
*	Whether the "old lacunar infarct" 
noted on the VA November 2002 MRI and 
October 2005 CT scan likely refers to 
an incident of his military service, 
to include the claimed 1959 black out 
spell, versus an incident post-
military service, to include the 1977 
black out spell; 
*	Whether any Veteran's stroke 
residuals are etiologically related 
to any incident of service, to 
include the claimed 1959 black out 
spell versus the 1977 black out spell 
or the 2005 stroke; and 
*	Whether the Veteran's stroke and any 
found residuals was caused or 
permanently aggravated beyond the 
natural progression of the disability 
by the Veteran's service connected 
hypopituitarism or other endocrine 
disorder.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically commenting on the 1977 
hospitalization for black out spells noted 
in the 1985 treatment records and the "old 
lacunar infarct" noted on the November 
2002 MRI and October 2005 CT scan.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5. The RO should then readjudicate the 
Veteran's claim, to include whether the 
Veteran's claimed stroke residuals are 
secondary to service-connected 
hypopituitarism. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim. His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

